     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 1 of 17 Page ID #:771



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
4    Assistant United States Attorney
     Chief, International Narcotics,
5      Money Laundering & Racketeering Section
     LINDSAY M. BAILEY (Cal. Bar No. 285047)
6    Assistant United States Attorney
     International Narcotics, Money Laundering & Racketeering Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-5339/6875
9         Facsimile: (213) 894-0142
          E-mail:   shawn.nelson@usdoj.gov
10                  lindsay.bailey@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                           UNITED STATES DISTRICT COURT
14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   UNITED STATES OF AMERICA,                No. CR 21-113-GW-14

16              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              ERNESTO ANAYA
17                    v.

18   ERNESTO ANAYA,

19              Defendant.

20

21         1.   This constitutes the plea agreement between ERNESTO ANAYA
22   (“defendant”) and the United States Attorney’s Office for the Central
23   District of California (the “USAO”) in the above-captioned case.
24   This agreement is limited to the USAO and cannot bind any other
25   federal, state, local, or foreign prosecuting, enforcement,
26   administrative, or regulatory authority.
27   ///
28   ///
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 2 of 17 Page ID #:772



1                               DEFENDANT’S OBLIGATIONS

2         2.    Defendant agrees to:

3               a.    At the earliest opportunity requested by the USAO and

4    provided by the Court, appear and plead guilty to count one of the

5    indictment in United States v. Rigoberto Sanchez Martinez, et al., CR

6    No. 21-113-GW, which charges defendant with conspiracy to distribute

7    and possess with intent to distribute controlled substances, in

8    violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A).

9               b.    Not contest facts agreed to in this agreement.
10              c.    Abide by all agreements regarding sentencing contained
11   in this agreement.
12              d.    Appear for all court appearances, surrender as ordered
13   for service of sentence, obey all conditions of any bond, and obey
14   any other ongoing court order in this matter.
15              e.    Agree that all court appearances, including his change
16   of plea hearing and sentencing hearing, may proceed by video-
17   teleconference (“VTC”) or telephone, if VTC is not reasonably
18   available, so long as such appearances are authorized by Order of the

19   Chief Judge 20-043 or another order, rule, or statute.           Defendant

20   understands that, under the United States Constitution, the United

21   States Code, and the Federal Rules of Criminal Procedure (including

22   Rules 11, 32, and 43), he may have the right to be physically present

23   at these hearings. Defendant understands that right and, after

24   consulting with counsel, voluntarily agrees to waive it and to

25   proceed remotely. Defense counsel also joins in this consent,

26   agreement, and waiver. Specifically, this agreement includes, but is

27   not limited to, the following:

28

                                           2
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 3 of 17 Page ID #:773



1                     i.    Defendant consents under Section 15002(b) of the

2    CARES Act to proceed with his change of plea hearing by VTC or

3    telephone, if VTC is not reasonably available.

4                     ii.   Defendant consents under Section 15002(b) of the

5    CARES Act to proceed with his sentencing hearing by VTC or telephone,

6    if VTC is not reasonably available.

7                     iii. Defendant consents under 18 U.S.C. § 3148 and

8    Section 15002(b) of the CARES Act to proceed with any hearing

9    regarding alleged violations of the conditions of pretrial release by
10   VTC or telephone, if VTC is not reasonably available.
11              f.    Not commit any crime or any act constituting
12   obstruction of justice; however, offenses that would be excluded for
13   sentencing purposes under United States Sentencing Guidelines
14   (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the
15   scope of this agreement.
16              g.    Be truthful at all times with the United States
17   Probation and Pretrial Services Office and the Court.
18              h.    Pay the applicable special assessment at or before the

19   time of sentencing unless defendant has demonstrated a lack of

20   ability to pay such assessments.

21                              THE USAO’S OBLIGATIONS

22        3.    The USAO agrees to:

23              a.    Not contest facts agreed to in this agreement.

24              b.    Abide by all agreements regarding sentencing contained

25   in this agreement.

26              c.    At the time of sentencing, provided that defendant

27   demonstrates an acceptance of responsibility for the offense up to

28   and including the time of sentencing, recommend a two-level reduction

                                           3
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 4 of 17 Page ID #:774



1    in the applicable Sentencing Guidelines offense level, pursuant to

2    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

3    additional one-level reduction if available under that section.

4               d.    Because the justice system is facing an unprecedented

5    crisis through the backlog of cases, the parties agree that the

6    defendant is entitled to a two-level variance as recognition of

7    defendant’s early acceptance of responsibility, which will lessen the

8    burden on the court system by: (1) waiving any right to presence and

9    pleading guilty at the earliest opportunity by VTC (or telephone, if
10   VTC is not reasonably available); (2) waiving any right to presence
11   and agreeing to be sentenced by VTC (or telephone, if VTC is not
12   reasonably available) should the Central District of California’s
13   General Order allow for it; (3) agreeing to appear at all other times
14   by VTC or telephone; and (4) waiving all appellate rights.
15              e.    Recommend that defendant be sentenced to a term of
16   imprisonment no higher than the low end of the applicable Sentencing
17   Guidelines range, provided that the offense level used by the Court
18   to determine that range is 25 or higher.         For purposes of this

19   agreement, the low end of the Sentencing Guidelines range is that

20   defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A.

21                               NATURE OF THE OFFENSE

22        4.    Defendant understands that for defendant to be guilty of

23   the crime charged in count one, that is, conspiracy to distribute and

24   to possess with intent to distribute controlled substances, in

25   violation of Title 21, United States Code, Sections 846, 841(a)(1),

26   (b)(1)(A), the following must be true:

27              First, there was an agreement between two or more

28              persons to distribute controlled substances; and

                                           4
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 5 of 17 Page ID #:775



1               Second, defendant joined in the agreement knowing of

2               its purpose and intending to help accomplish it.

3         5.    Defendant understands that for defendant to be subject to

4    the statutory maximum and statutory minimum sentence set forth below,

5    the government must prove beyond a reasonable doubt that defendant

6    conspired to distribute and possess with intent to distribute at

7    least fifty grams of methamphetamine, as alleged in count one of the

8    indictment.    Defendant admits that defendant, in fact, conspired to

9    distribute and possess with intent to distribute at least fifty grams
10   of methamphetamine, as described in count one of the indictment.
11                                      PENALTIES

12        6.    Defendant understands that the statutory maximum sentence

13   that the Court can impose for a violation of Title 21, United States

14   Code, Sections 846, 841(a)(1), (b)(1)(A), is: a lifetime term of

15   imprisonment; a lifetime term of supervised release; a fine of

16   $10,000,000 or twice the gross gain or gross loss resulting from the

17   offense, whichever is greatest; and a mandatory special assessment of

18   $100.

19        7.    Defendant understands that the statutory mandatory minimum

20   sentence that the court must impose for a violation of Title 21,

21   United States Code, Sections 846, 841(a)(1), (b)(1)(A) is: ten years’

22   imprisonment followed by a five-year term of supervised release and a

23   mandatory special assessment of $100.

24        8.    Defendant understands that supervised release is a period

25   of time following imprisonment during which defendant will be subject

26   to various restrictions and requirements.         Defendant understands that

27   if defendant violates one or more of the conditions of any supervised

28   release imposed, defendant may be returned to prison for all or part

                                           5
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 6 of 17 Page ID #:776



1    of the term of supervised release authorized by statute for the

2    offense that resulted in the term of supervised release.

3         9.    Defendant understands that under 21 U.S.C. § 862a,

4    defendant will not be eligible for assistance under state programs

5    funded under the Social Security Act or Federal Food Stamp Act or for

6    federal food stamp program benefits, and that any such benefits or

7    assistance received by defendant’s family members will be reduced to

8    reflect defendant’s ineligibility.

9         10.   Defendant understands that, by pleading guilty, defendant
10   may be giving up valuable government benefits and valuable civic
11   rights, such as the right to vote, the right to possess a firearm,
12   the right to hold office, and the right to serve on a jury. Defendant
13   understands that he is pleading guilty to a felony and that it is a
14   federal crime for a convicted felon to possess a firearm or
15   ammunition.    Defendant understands that the conviction in this case
16   may also subject defendant to various other collateral consequences,
17   including but not limited to revocation of probation, parole, or
18   supervised release in another case and suspension or revocation of a

19   professional license.     Defendant understands that unanticipated

20   collateral consequences will not serve as grounds to withdraw

21   defendant’s guilty plea.

22        11.   Defendant and his counsel have discussed the fact that, and

23   defendant understands that, if defendant is not a United States

24   citizen, the conviction in this case makes it practically inevitable

25   and a virtual certainty that defendant will be removed or deported

26   from the United States.      Defendant may also be denied United States

27   citizenship and admission to the United States in the future.

28   Defendant understands that while there may be arguments that

                                           6
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 7 of 17 Page ID #:777



1    defendant can raise in immigration proceedings to avoid or delay

2    removal, removal is presumptively mandatory and a virtual certainty

3    in this case.    Defendant further understands that removal and

4    immigration consequences are the subject of a separate proceeding and

5    that no one, including his attorney or the Court, can predict to an

6    absolute certainty the effect of his conviction on his immigration

7    status.    Defendant nevertheless affirms that he wants to plead guilty

8    regardless of any immigration consequences that his plea may entail,

9    even if the consequence is automatic removal from the United States.
10                                    FACTUAL BASIS

11        12.   Defendant admits that defendant is, in fact, guilty of the

12   offense to which defendant is agreeing to plead guilty.           Defendant

13   and the USAO agree to the statement of facts provided below and agree

14   that this statement of facts is sufficient to support a plea of

15   guilty to the charge described in this agreement and to establish the

16   Sentencing Guidelines factors set forth in paragraph 14 below but is

17   not meant to be a complete recitation of all facts relevant to the

18   underlying criminal conduct or all facts known to either party that

19   relate to that conduct.

20        Prior to September 30, 2018, there was an agreement between two

21   or more persons to distribute at least fifty grams of

22   methamphetamine.     On or before September 30, defendant joined in the

23   agreement knowing of its purpose and intending to help accomplish

24   that purpose.

25        In furtherance of that agreement, defendant took various overt

26   acts, including the following:

27        Prior to September 30, 2018, defendant would aid the conspiracy

28   by storing drugs and drug proceeds at his residence, located within

                                           7
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 8 of 17 Page ID #:778



1    the Central District of California, on behalf of a co-conspirator

2    (co-conspirator #1).     Accordingly, defendant admits that it was

3    reasonably foreseeable to him that he and his co-conspirators would

4    distribute, and did, in fact, possess with intent to distribute, well

5    in excess of 4.5 kilograms of actual methamphetamine over the course

6    of defendant’s involvement in the conspiracy.

7         Prior to September 30, 2018, defendant agreed to store drugs at

8    his residence on behalf of co-conspirator #1.         On September 30, 2018,

9    co-conspirator #1 used coded language to inform defendant that he was
10   going to pick up the drugs from defendant’s residence, and defendant
11   agreed to prepare them for co-conspirator #1’s arrival.
12        Later on September 30, 2018, defendant agreed to meet a drug
13   courier on behalf of co-conspirator #1 in front of a KFC restaurant
14   for the purpose of engaging in a narcotics exchange.           After defendant
15   finished, defendant spoke to co-conspirator #1 and confirmed that he
16   had completed the narcotics exchange.
17                                 SENTENCING FACTORS

18        13.   Defendant understands that in determining defendant’s

19   sentence the Court is required to calculate the applicable Sentencing

20   Guidelines range and to consider that range, possible departures

21   under the Sentencing Guidelines, and the other sentencing factors set

22   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

23   Sentencing Guidelines are advisory only, that defendant cannot have

24   any expectation of receiving a sentence within the calculated

25   Sentencing Guidelines range, and that after considering the

26   Sentencing Guidelines and the other § 3553(a) factors, the Court will

27   be free to exercise its discretion to impose any sentence it finds

28

                                           8
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 9 of 17 Page ID #:779



1    appropriate between the mandatory minimum and the maximum set by

2    statute for the crime of conviction.

3         14.   Defendant and the USAO agree to the following applicable

4    Sentencing Guidelines factors:

5       Base Offense Level:                    34      U.S.S.G. § 2D1.1(a)(5),

6                                                                          (c)(1)

7       Minor Role                             -2           U.S.S.G. § 3B1.2(b)

8    Defendant and the USAO reserve the right to argue that additional

9    specific offense characteristics, adjustments, and departures under
10   the Sentencing Guidelines are appropriate.         Defendant understands
11   that defendant’s offense level could be increased if defendant is a
12   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.          If defendant’s
13   offense level is so altered, defendant and the USAO will not be bound
14   by the agreement to Sentencing Guideline factors set forth above.
15        15.   Defendant and the USAO agree that:
16              a.    Defendant did not use violence or credible threats of
17   violence or possess a firearm or other dangerous weapon (or induce
18   another participant to do so) in connection with the offense charged

19   in count one;

20              b.    The offense charged in count one did not result in

21   death or serious bodily injury to any person; and

22              c.    Defendant was not an organizer, leader, manager, or

23   supervisor of others in the offense charged in count one and was not

24   engaged in a continuing criminal enterprise.

25        16.   Defendant understands that there is no agreement as to

26   defendant’s criminal history or criminal history category.

27        17.   Defendant and the USAO reserve the right to argue for a

28   sentence outside the sentencing range established by the Sentencing

                                           9
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 10 of 17 Page ID #:780



1    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

2    (a)(2), (a)(3), (a)(6), and (a)(7).

3                           WAIVER OF CONSTITUTIONAL RIGHTS

4          18.   Defendant understands that by pleading guilty, defendant

5    gives up the following rights:

6                a.    The right to persist in a plea of not guilty.

7                b.    The right to a speedy and public trial by jury.

8                c.    The right to be represented by counsel –- and if

9    necessary have the Court appoint counsel -- at trial.           Defendant
10   understands, however, that, defendant retains the right to be
11   represented by counsel –- and if necessary have the Court appoint
12   counsel –- at every other stage of the proceeding.
13               d.    The right to be presumed innocent and to have the
14   burden of proof placed on the government to prove defendant guilty
15   beyond a reasonable doubt.
16               e.    The right to confront and cross-examine witnesses
17   against defendant.
18               f.    The right to testify and to present evidence in

19   opposition to the charges, including the right to compel the

20   attendance of witnesses to testify.

21               g.    The right not to be compelled to testify, and, if

22   defendant chose not to testify or present evidence, to have that

23   choice not be used against defendant.

24               h.    Any and all rights to pursue any affirmative defenses,

25   Fourth Amendment or Fifth Amendment claims, and other pretrial

26   motions that have been filed or could be filed.

27

28

                                           10
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 11 of 17 Page ID #:781



1                           WAIVER OF APPEAL OF CONVICTION

2          19.   Defendant understands that, with the exception of an appeal

3    based on a claim that defendant’s guilty plea was involuntary, by

4    pleading guilty defendant is waiving and giving up any right to

5    appeal defendant’s conviction on the offense to which defendant is

6    pleading guilty.     Defendant understands that this waiver includes,

7    but is not limited to, arguments that the statute to which defendant

8    is pleading guilty is unconstitutional, and any and all claims that

9    the statement of facts provided herein is insufficient to support
10   defendant’s plea of guilty.
11                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

12         20.   Defendant gives up the right to appeal all of the

13   following: (a) the procedures and calculations used to determine and

14   impose any portion of the sentence; (b) the term of imprisonment

15   imposed by the Court provided it is no more than the high-end of the

16   Sentencing Guidelines range calculated by the Court; (c) the fine

17   imposed by the Court, provided it is within the statutory maximum;

18   (d) to the extent permitted by law, the constitutionality or legality

19   of defendant’s sentence, provided it is within the statutory maximum;

20   (e) the term of probation or supervised release imposed by the Court,

21   provided it is within the statutory maximum; and (f) any of the

22   following conditions of probation or supervised release imposed by

23   the Court: the conditions set forth in Second Amended General Order

24   20-04 of this Court; the drug testing conditions mandated by 18

25   U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

26   conditions authorized by 18 U.S.C. § 3563(b)(7).

27         21.   Defendant also gives up any right to bring a postconviction

28   collateral attack on the conviction or sentence, except a post-

                                           11
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 12 of 17 Page ID #:782



1    conviction collateral attack based on a claim of ineffective

2    assistance of counsel or an explicitly retroactive change in the

3    applicable Sentencing Guidelines, sentencing statutes, or statutes of

4    conviction. Defendant understands that this waiver includes, but is

5    not limited to, arguments that the statute to which defendant is

6    pleading guilty is unconstitutional, that newly discovered evidence

7    purportedly supports defendant’s innocence, and any and all claims

8    that the statement of facts provided herein is insufficient to

9    support defendant’s plea of guilty.
10         22.   The USAO agrees that, provided all portions of the sentence
11   are at or above the statutory minimum and at or below the statutory
12   maximum specified above, the USAO gives up its right to appeal any
13   portion of the sentence.
14                       RESULT OF WITHDRAWAL OF GUILTY PLEA

15         23.   Defendant agrees that if, after entering a guilty plea

16   pursuant to this agreement, defendant seeks to withdraw and succeeds

17   in withdrawing defendant’s guilty plea on any basis other than a

18   claim and finding that entry into this plea agreement was

19   involuntary, then the USAO will be relieved of all of its obligations

20   under this agreement.

21                            EFFECTIVE DATE OF AGREEMENT

22         24.   This agreement is effective upon signature and execution of

23   all required certifications by defendant, defendant’s counsel, and an

24   Assistant United States Attorney.

25                                 BREACH OF AGREEMENT

26         25.   Defendant agrees that if defendant, at any time after the

27   signature of this agreement and execution of all required

28   certifications by defendant, defendant’s counsel, and an Assistant

                                           12
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 13 of 17 Page ID #:783



1    United States Attorney, knowingly violates or fails to perform any of

2    defendant’s obligations under this agreement (“a breach”), the USAO

3    may declare this agreement breached.        All of defendant’s obligations

4    are material, a single breach of this agreement is sufficient for the

5    USAO to declare a breach, and defendant shall not be deemed to have

6    cured a breach without the express agreement of the USAO in writing.

7    If the USAO declares this agreement breached, and the Court finds

8    such a breach to have occurred, then: (a) if defendant has previously

9    entered a guilty plea pursuant to this agreement, defendant will not
10   be able to withdraw the guilty plea, and (b) the USAO will be
11   relieved of all its obligations under this agreement.
12            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

13                                 OFFICE NOT PARTIES

14         26.   Defendant understands that the Court and the United States

15   Probation and Pretrial Services Office are not parties to this

16   agreement and need not accept any of the USAO’s sentencing

17   recommendations or the parties’ agreements to facts or sentencing

18   factors.

19         27.   Defendant understands that both defendant and the USAO are

20   free to: (a) supplement the facts by supplying relevant information

21   to the United States Probation and Pretrial Services Office and the

22   Court, (b) correct any and all factual misstatements relating to the

23   Court’s Sentencing Guidelines calculations and determination of

24   sentence, and (c) argue on appeal and collateral review that the

25   Court’s Sentencing Guidelines calculations and the sentence it

26   chooses to impose are not error, although each party agrees to

27   maintain its view that the calculations in paragraph 14 are

28   consistent with the facts of this case.         While this paragraph permits

                                           13
     Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 14 of 17 Page ID #:784



1    both the USAO and defendant to submit full and complete factual

2    information to the United States Probation and Pretrial Services

3    Office and the Court, even if that factual information may be viewed

4    as inconsistent with the facts agreed to in this agreement, this

5    paragraph does not affect defendant’s and the USAO’s obligations not

6    to contest the facts agreed to in this agreement.

7          28.   Defendant understands that even if the Court ignores any

8    sentencing recommendation, finds facts or reaches conclusions

9    different from those agreed to, and/or imposes any sentence up to the
10   maximum established by statute, defendant cannot, for that reason,
11   withdraw defendant’s guilty plea, and defendant will remain bound to
12   fulfill all defendant’s obligations under this agreement.            Defendant
13   understands that no one –- not the prosecutor, defendant’s attorney,
14   or the Court –- can make a binding prediction or promise regarding
15   the sentence defendant will receive, except that it will be between
16   the statutory mandatory minimum and the statutory maximum.
17                              NO ADDITIONAL AGREEMENTS

18         29.   Defendant understands that, except as set forth herein,

19   there are no promises, understandings, or agreements between the USAO

20   and defendant or defendant’s attorney, and that no additional

21   promise, understanding, or agreement may be entered into unless in a

22   writing signed by all parties or on the record in court.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                           14
Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 15 of 17 Page ID #:785




                                                   June 7, 2021
Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 16 of 17 Page ID #:786
Case 2:21-cr-00113-GW Document 250 Filed 06/08/21 Page 17 of 17 Page ID #:787
